Exhibit 10.44

AMENDMENT TO

CONSULTING SERVICES AGREEMENT

 

This Amendment to Consulting Services Agreement (“Amendment”) is effective as of
March 30, 2007 (“Effective Date”) by and between The Hauer Group, having its
principal office at 7850 Southdown Road, Alexandria, VA 22308 (“Consultant”),
and Emergent BioSolutions Inc., a Delaware corporation, having a business
address at 2273 Research Blvd., Suite 400, Rockville, MD 20850 (“EMERGENT”).

 

WHEREAS, Consultant and Emergent executed an Consulting Services Agreement dated
the 1st day of March 2006, a copy of which is attached hereto (the “Consulting
Agreement”); and

 

WHEREAS, the term of the Consulting Agreement expires on March 31, 2007;

 

WHEREAS, Consultant and Emergent desire to amend the Consulting Agreement to
extend the term of the Consulting Agreement as set forth herein;

 

NOW THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be bound, agree as follows:

 

1.    Amendments.As of the Effective Date of this Amendment, Section 8(a) of the
Consulting Agreement is modified and amended as follows:

 

a.        Term and Termination.      This agreement shall become effective as of
the date set forth above and shall continue in effect until March 31, 2008 (the
“Term”) or until this Agreement otherwise terminates under this Section 8.

 

2.            No Further Amendments: The Consulting Agreement is not being
modified or amended except for those amendments and modifications as are set
forth in Section 1, above.

 

 

 

 

 

 

 

Hauer Amendment



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives as of the date set forth in the preamble.

 

EMERGENT BIOSOLUTIONS INC.

THE HAUER GROUP

 

 

By: /s/

Daniel J. Abdun-Nabi

By: /s/Jerome Hauer

 

Name: Daniel J. Abdun-Nabi

Name: Jerome Hauer

 

Title: Senior Vice President,



Corporate Affairs General Counsel

 

 

2

 

 